Notice: This opinion is subject to correction before publication in the PACIFIC R`EPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

GEORGETTE S.B.,                                 )
                                                )   Supreme Court No. S-16687
                      Appellant,                )
                                                )   Superior Court No. 3AN-14-04278 CI
      v.                                        )
                                                )   OPINION
SCOTT B.,                                       )
                                                )   No. 7319 – December 7, 2018
                      Appellee.                 )
                                                )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Patrick J. McKay, Judge.

              Appearances: Larissa Hail and Kris O. Jensen, Law Offices
              of Dan Allan & Associates, Anchorage, for Appellant.
              Scott B., pro se, Anchorage, Appellee.

              Before: Stowers, Chief Justice, Winfree, Maassen, Bolger,
              and Carney, Justices.

              MAASSEN, Justice.

I.    INTRODUCTION
              A mother appeals from an order modifying custody, which awarded sole
legal and physical custody of her three children to the father and limited her to
supervised visitation pending the children’s full engagement in therapy. The mother
argues that the father failed to demonstrate a change in circumstances that would justify
a modification of custody and that the resulting modification was not in the children’s
best interests.
              We conclude that the superior court did not abuse its discretion when it
determined that the mother’s interference with the children’s therapy amounted to a
change in circumstances and that the children’s best interests were served by an award
of sole legal and physical custody to the father while therapy took hold. We therefore
affirm the court’s order modifying custody.
II.    FACTS AND PROCEEDINGS
       A.     Background
              Georgette S.B. and Scott B.1 married in 2002 and divorced in 2015. They
have three children born during the marriage, two boys and a girl.
              The superior court issued a custody order in November 2014. The court
observed that “[t]he parties have had a highly acrimonious separation,” but it found “that
both parents express the desire to meet the children’s needs and that both are capable of
meeting the basic needs of the children.” The court therefore ordered joint physical and
legal custody, with a legal custody exception for the children’s educational and
therapeutic needs, on which Scott had the final say. The court ordered Scott to enroll the
children in therapy and ordered both Georgette and Scott to “try to alternately attend the
children’s individual therapy and . . . fully cooperate and participate as requested by the
individual therapists.”
              In July 2015 Scott filed a motion to compel Georgette to participate in the
children’s therapy and to modify the 2014 order to give him sole custody of the children.
In October he moved to hold Georgette in contempt for failing to allow the children to
participate in therapy, making disparaging remarks about him to the children, exposing


       1
              We use pseudonyms to protect the children’s privacy.
                                            -2-                                      7319
the children to litigation matters, and failing to follow the court-ordered custody
calendar. The court found Georgette in contempt following a hearing. The court
discussed the therapy schedule for the next few weeks and specified which parent would
be taking the children to each appointment. Looking forward to the scheduled custody
modification hearing in three months’ time, the court stated: “If you don’t keep these
kids in therapy, I will do what’s necessary to make sure they’re in therapy. I cannot be
any clearer, and I want the court record [] to reflect that I am looking directly at
Ms. [S.B.] when I am saying this.”
              In January 2016 the court held an evidentiary hearing on Scott’s
modification motion. The court did not change the existing joint custody arrangement,
only its day-to-day execution.       The court noted its continued displeasure with
Georgette’s failure to support the children’s therapy but said it would give the parties one
more chance to cooperate with therapy and other activities, or it would be forced to
award full custody to one parent.
       B.     The March 2017 Custody Modification
              Scott again moved to modify custody in November 2016. The court held
a three-day trial the following March and heard from 21 witnesses, including the
children’s former therapists. The court then put its findings and conclusions on the
record. The court found that all three children had “a special need for psychotherapy”
but that Georgette, by her “fail[ure] to support past therapeutic involvement,” had
“interfered with a smooth therapeutic intervention for the children.” The court found that
Georgette’s “confront[ational] communication style and refus[al] to accept the realities
of the scope of assistance required [had] interfered with the children’s schooling in the
past and the children’s therapy, both past and present.” It found that Georgette’s “lack
of support for therapy was conveyed to the children through either words, actions[,] or



                                            -3-                                       7319

attitudes in such a manner that the children did not feel that they [had] to cooperate in the
therapeutic process and . . . [that] disrupted the therapeutic process.”
              The court noted that “Denali Family Services and Counseling Solutions
[were] no longer an option for these children, . . . in no small part . . . due to
[Georgette’s] sabotaging the therapeutic relationship.”          But the court found it
“interesting” that the children had been more involved “when [Georgette] chose and
supported” a therapist at Southcentral Foundation in December 2016, after Counseling
Solutions had ceased its sessions. The therapist Georgette selected could not continue
beyond four sessions because of Southcentral’s eligibility criteria, and Scott was
attempting to establish “another therapeutic family relationship, including wraparound
services, with Anchorage Community Mental Health.” But the court was concerned that
Georgette did not “fully support[] these services, and there [was] already indication that
[the older boy was] resistant to therapy.”
              The court concluded, “[r]egretfully,” that the needed therapy would not
“take hold” unless the children were given time to be “fully engaged in the therapeutic
process” outside their mother’s negative influence. It found that Scott, unlike Georgette,
had “always been open to receiving professional assistance.” The court awarded “both
sole legal and sole physical custody of the children” to Scott and, “at least temporarily,”
limited Georgette to supervised contact with the children. The court stated its “intention
. . . to use this period of []supervised contact between mother and the children as
something of a respite to allow the children to begin to fully engage in therapy.” It
required Georgette to “obtain a psychological evaluation” and encouraged her to “follow
any reasonable recommendations made in” that evaluation, “which will go a long way
towards her regaining unsupervised and frequent contact with the children.” Elaborating
on this requirement in a subsequent written order, the court authorized Georgette to move
“for unsupervised visitation upon providing certification from a professional versed in

                                             -4-                                       7319

high-conflict parenting that [Georgette] has acquired both a clear understanding of, and
intent to apply, healthy and appropriate boundaries with the children in both her
communications and non-verbal cues about their father and their third-party providers.”
              Georgette appeals, arguing that the superior court erred in finding a
substantial change in circumstances and, assuming there was such a change, abused its
discretion in deciding that the children’s best interests required a modification of custody
and limits on her visitation.
III.	 STANDARDS OF REVIEW
              “The trial court has broad discretion in determining child custody issues;
resolution of those issues will be reversed ‘only if, after a review of the entire record, we
are convinced that the trial court abused its discretion or that the controlling factual
findings made by the trial court are clearly erroneous.’ ”2 This “broad discretion” applies
to the determination whether there has been “a substantial change in circumstances
affecting the child.”3 When considering a child’s best interests in making a custody
award, a trial court abuses its discretion if it “considers improper factors, fails to consider
statutorily mandated factors, or gives too much weight to some factors.”4
IV.	   DISCUSSION
       A.	    The Superior Court Did Not Abuse Its Discretion By Finding A
              Substantial Change In Circumstances.
              The superior court determined that Georgette’s continued interference with
the children’s therapy was a changed circumstance that allowed it to consider whether

       2
             Barrett v. Alguire, 35 P.3d 1, 5 (Alaska 2001) (quoting Jenkins v. Handel,
10 P.3d 586, 589 (Alaska 2000)).
       3
              Heather W. v. Rudy R., 274 P.3d 478, 482 (Alaska 2012).
       4
             William P. v. Taunya P., 258 P.3d 812, 814 (Alaska 2011) (quoting Long
v. Long, 816 P.2d 145, 150 (Alaska 1991)).
                                             -5-	                                        7319

to modify custody.        Georgette argues that the evidence did not support this
determination, though she does not appear to challenge the essential findings of fact: that
the children had a special need for therapy and that her own attitude toward therapy had
interfered with its success in the past.5 We read her argument as a challenge to the
court’s determination that the facts, as found by the court, amounted to a substantial
change in circumstances, a determination we review for abuse of discretion.6
              The first custody order, from November 2014, noted the existence of
serious conflict in the parties’ home and their “highly acrimonious separation.” It noted
that the children had been in therapy but no longer were, although their therapist had
recommended that therapy continue. The superior court specifically found at that time
that Georgette’s “confrontational and sometimes oppositional attitudes have interfered
in meeting the children’s therapeutic needs, whether directly with the professionals
involved or indirectly by involving the children in the divorce issues.” While finding
substantial fault with both parties’ parenting, the court found that it was “in the children’s
best interests that [Scott] be granted sole legal custody to determine the children’s
educational and mental health needs,” and it ordered that he “re-enroll the children into
therapy,” that he keep Georgette advised, and that the parties “try to alternately attend
the children’s individual therapy and . . . fully cooperate and participate as requested by
the individual therapists.”
              Over the next two years the superior court repeatedly admonished
Georgette about her reluctance to support the children’s therapy, and it warned that
continued problems could result in an award of full legal custody to one parent. Scott’s


       5
             Instead, Georgette emphasizes testimony about other issues — academics
and child care.
       6
              See Heather W., 274 P.3d at 482.
                                             -6-                                        7319

November 2016 motion for modification of custody and supporting affidavit were based
on Georgette’s allegedly “destructive” and “dysfunctional” behavior across a wide range
of family interactions, but much of the evidence at the March 2017 trial focused on the
therapy issue.
              Scott called three employees of Counseling Solutions of Alaska, where he
had enrolled the children in therapy from September 2015 to August 2016. The
daughter’s therapist testified about her interactions with the parents. She testified that
Scott brought the children to therapy, remained during the sessions, informed her of what
was going on at home “in terms of the kids’ behavior,” and left her “probably two or
three voicemails per week” about the children’s activities and progress. She described
Scott as “very engaged and involved in the kids’ therapy sessions,” “open to feedback,”
and “communicative with us regarding the issues with the kids and things that would go
on”; overall, he was “very pleasant and cooperative.”
              The therapist described her experience with Georgette differently. She
testified that their interactions “initially . . . were very friendly and very cordial,” but “as
time progressed they became more adversarial.” She testified that she sensed “kind of
an underlying suspicion [on Georgette’s part] of our intentions regarding her children.”
She testified that Georgette called the clinic maybe once a month; she described the calls
as “not how can I do better, how can I support my children in therapy,” but rather
“geared toward[] . . . the subjects that had been broached, [and] when this therapy was
going to be completed.” There were conflicts with Georgette over scheduling, “some
possible concern [on Georgette’s part] regarding racial issues” (not further explained in
the therapist’s testimony), and whether it was appropriate for the therapist to ask the
daughter about a particular conflict with her mother. The therapist testified that it
became clear that Georgette “did not feel the kids should have been in counseling,” and
that this attitude affected the daughter’s attitude as well: “[A] lot of the undercurrent of

                                              -7-                                         7319

negativity regarding counseling had started to come up with [the daughter] and I felt like
actually counseling had become counterproductive for her and actually had started
creating more anxiety for her to be here and to have somebody asking questions.” The
therapist testified that the daughter still needed counseling, because she was “going to
struggle to succeed” until “the level of conflict between her parents . . . [was] resolved,”
but that Counseling Solutions had to “back away from treating the kids” because the
“disdain,” “negativity,” and “anxiety” apparent in Georgette’s attitude made therapy
“counterproductive.”
              The boys’ counselor at Counseling Solutions also testified. He testified that
he “was impressed with [Scott] because he was punctual,” “engaged in therapy,”
“consistent with parenting interventions,” and “patient with the children,” and “he
communicated quite clearly about his concerns and needs.” He testified that his
interactions with Georgette were limited; she “complied with the formality of
counseling” but was reserved and rarely volunteered information about how things were
going at home. He had the impression that she did “not want to or need to participate”
because the counseling was for the children. He testified that Counseling Solutions
ended the boys’ therapy sessions “probably for two reasons”: first, “that we really were
not able to help the children cope with the interpersonal stress between the parents”; and
second, because “if there is no parental agreement [that] counseling is reasonable and
helpful[,] counseling typically does not work all that well[,] and in this case it was a
spectacular failure.” He testified that the boys still needed counseling.
              The third witness from Counseling Solutions was one of its owners. He
testified that he got involved in the children’s cases because there were “a lot of
complaints and questions about policies and what we’re doing and what kind of
treatment the kids are getting and why it’s even necessary”; these questions were
“[p]rimarily from mom.” He testified that his interactions with Scott “were pleasant and

                                            -8-                                       7319

respectful and cooperative.” But as for Georgette, the owner testified that she questioned
the motives and tactics of the children’s therapists; she insisted she would not pay for
“family therapy,” that is, time the therapists spent talking to Scott about the children; she
was unhelpful in dealing with insurance and billing issues; and “there was always some
sort of problem or complaint” over scheduling. The owner testified that Georgette
rejected his suggestions that she meet with the therapists, sit in on the children’s sessions,
and get a better understanding of “the therapeutic process.” He testified that in his
interactions with her she “always seemed really adversarial, really distrustful” and that
the children were “picking up on” this and becoming more “shut down and withdrawn.”
He testified that the clinic’s collective decision to terminate the children’s therapy was
because “it was felt that it just had become too adversarial, that there was a lack of trust”;
“it was difficult to deal with [Georgette] on a consistent basis . . . and people were
nervous.”
              This testimony from the children’s counselors, in the context of the case’s
history, supports the superior court’s conclusion that therapy was unlikely to succeed
unless the children were given “a respite” from Georgette’s influence to allow them “to
begin to fully engage in therapy.”
              Georgette argues that the superior court erred by finding changed
circumstances on this record because her dissatisfaction with the children’s therapy
preexisted the immediately preceding custody order, issued in January 2016, when the
court declined to modify custody. It is true that the court characterized Georgette’s
attitude as a significant problem as early as the 2014 custody order, when it awarded
Scott decision-making authority over the children’s “mental health needs” and ordered
both parties to “fully cooperate and participate [in therapy] as requested by the individual
therapists.” As of the March 2017 custody order, the family had lost the opportunity to
continue therapy at Counseling Solutions due to Georgette’s behavior, and the remaining

                                             -9-                                        7319

options appeared limited. We cannot fault the court for giving Georgette several chances
to correct her behavior before deciding that the worsening situation amounted to
“changed circumstances.” We have recognized that while “alleged violations of court
custody orders do not necessarily constitute grounds for modification, . . . they certainly
can if the violations are continuous, repetitious, or egregious”;7 the evidence supports
such a finding here.
              Georgette argues that the children’s academic performance had improved
since the preceding custody order and that Scott had difficulty providing adequate child
care. But the court made no findings in either of these areas, choosing to focus on the
perennial issue of therapy. The court could reasonably find a change in circumstances
in one important area even though other areas showed improvement or remained
unchanged.8
              Georgette also argues that she “was the only parent who could report
success with enrolling the children in productive counseling.” She points out that
following a December 2016 hearing at which the court “expressed its concern that the
children were not seeing any counselor” (Counseling Solutions having ended its sessions


       7
               Collier v. Harris, 261 P.3d 397, 406 (Alaska 2011); see Long, 816 P.2d at
151 (rejecting argument that ongoing acrimony between parents could not constitute
changed circumstances for modification purposes because “[w]hat is important is that the
circumstances of the children worsened as a result of their parents’ actions” (emphasis
in original)).
       8
               See Kelly v. Joseph, 46 P.3d 1014, 1017-18 (Alaska 2002) (affirming
finding of changed circumstances based on interference with mother’s visitation rights
despite father’s argument that “children were happy, healthy, well-cared for and doing
better in school” with him); cf. Jenkins v. Handel, 10 P.3d 586, 591 (Alaska 2000)
(affirming finding that mother’s substantial improvement in some important areas was
insufficient to justify modification when court based its decision on lack of improvement
in other areas).
                                           -10-                                      7319

several months before), she unilaterally engaged a counselor at Southcentral Foundation,
where the children presented well. But that counselor testified that, after four sessions
between December 2016 and February 2017, she concluded that the children did not
meet Southcentral’s criteria for continued therapy — they were not “severely
emotionally distressed.” She did believe, however, that the children would benefit from
“individual counseling,” and that the parents, too, should have “joint counseling to learn
how to co-parent . . . so that it doesn’t . . . result in emotional distress for the kids.” The
superior court reasonably understood this evidence to show that the children were likely
to benefit from therapy if only Georgette supported it.
              We affirm the superior court’s conclusion that Georgette’s continued
resistance to the children’s therapy constituted a change in circumstances that justified
a modification of custody.
       B.	    The Superior Court Did Not Abuse Its Discretion In Weighing The
              Best Interests Factors.
              Having found a change in circumstances that justified a modification of
custody, the superior court’s next task was to consider whether modifying custody would
be in the children’s best interests.9 The modification decision “ ‘must be guided by the
best interests factors listed in AS 25.24.150(c),’ which include the capability of the
parents to meet the child’s needs; ‘the love and affection existing between the child and
each parent’; stability; each parent’s ability to foster a relationship between the child and
the other parent . . . ; domestic violence; and substance abuse.”10 “While the ‘court


       9
             See AS 25.20.110(a) (“An award of custody of a child or visitation with the
child may be modified if the court determines that a change in circumstances requires the
modification of the award and the modification is in the best interests of the child.”).
       10
            Judd v. Burns, 397 P.3d 331, 339 (Alaska 2017) (quoting Andrea C. v.
Marcus K., 355 P.3d 521, 528 (Alaska 2015)).
                                             -11-	                                       7319

cannot assign disproportionate weight to particular factors while ignoring others, it has
considerable discretion in determining the importance of each statutory factor in the
context of a specific case and is not required to weigh the factors equally.’ ”11
              In this case the superior court did not address each best interests factor
individually, but it said it had “reviewed” them. It stated that “[w]hile most of the factors
remain neutral, and specifically there was no question that the children have love and
affection for both parents, . . . all of the children have a special need for psychotherapy
and . . . mother has disrupted that need and is not capable of supporting that need at this
time.” It was this best interests finding that formed the basis for the court’s award of sole
physical and legal custody to Scott.
              Georgette argues that several factors the court did not specifically address
favored her. She argues that she was more capable than Scott of meeting the children’s
physical, emotional, mental, and social needs12 because his late work hours left the
children “worn-out and exhausted,” he had trouble making sure they did their homework,
and the children “were happy to see their Mother.” But as explained above, it was within
the superior court’s broad discretion to determine that the children’s “special need for
psychotherapy” was their predominant need and that Georgette was “not capable of
supporting that need at this time.”
              Georgette also argues that “[t]here was unchallenged testimony . . . that [the
two boys] preferred being with their Mother.”13 But Georgette’s unhealthy influence on

       11
              Id. at 339-40 (quoting Andrea C., 355 P.3d at 528).
       12
               See AS 25. 24.150(c)(1), (2) (“In determining the best interests of the child
the court shall consider (1) the physical, emotional, mental, religious, and social needs
of the child; [and] (2) the capability and desire of each parent to meet these needs.”).
       13
              See AS 25.24.150(c)(3) (“In determining the best interests of the child the
                                                                          (continued...)
                                            -12-                                       7319

the children’s attitudes — and particularly their openness to therapy — was a significant
part of the problem the court sought to address; under these circumstances it was not
unreasonable for the court to give little or no weight to the boys’ preferences.
              The superior court’s best interests determination is sufficient for purposes
of our review “if the findings provide ‘a clear indication of the factors [that the court]
considered important in exercising its discretion or allow us to glean from the record
what considerations were involved.’ ”14 We are satisfied that the superior court did not
abuse its discretion when it weighed the best interests factors and assigned determinative
weight to the children’s special need for therapy and Georgette’s lack of “the capability
and desire” to meet that need.
       C.	    The Superior Court Did Not Abuse Its Discretion By Limiting
              Georgette To Only Supervised Visitation With The Children.
              Finally, Georgette contends that the superior court erred by limiting her to
supervised visitation pending the children’s full engagement in therapy. She notes our
discussion of the issue in J.F.E. v. J.A.S., in which we observed “that the best interests
of the child standard normally requires unrestricted visitation with the noncustodial
parent” and “[t]herefore, an order requiring that visitation be supervised must be
supported by findings that specify how unsupervised visitation will adversely affect the




       13
              (...continued)
court shall consider . . . (3) the child’s preference if the child is of sufficient age and
capacity to form a preference.”).
       14
            Sweeney v. Organ, 371 P.3d 609, 612 (Alaska 2016) (alteration in original)
(quoting Rosenblum v. Perales, 303 P.3d 500, 504 (Alaska 2013)).
                                           -13-	                                     7319

child’s physical, emotional, mental, religious, and social well-being and the other
interests set out in AS 25.24.150.”15
              We are satisfied in this case with the superior court’s explanation of the
need for supervised visitation.          The court directly addressed Georgette’s
“confront[ational] communication style and [refusal] to accept the realities of the scope
of assistance required” for the children, rendering her incapable of supporting the
children’s “special need for psychotherapy”; the effect this had had on the children’s
therapy in the past; Scott’s current attempt to “establish[] another therapeutic . . .
relationship” with Anchorage Community Mental Health, one of the few remaining
options; the court’s fear that Georgette would “sabotage” this relationship as well; and
the court’s reluctant conclusion that limiting Georgette’s negative influence on the
children “at least temporarily, . . . so that the therapy can take hold,” was the only
workable option.
              We have emphasized our preference “that a court ordering supervised
visitation also specify a plan by which unsupervised visitation can be achieved.”16 The
superior court addressed this issue as well, advising Georgette that she could move to lift
the visitation restrictions “upon providing certification from a professional versed in
high-conflict parenting that [she] has acquired both a clear understanding of, and intent
to apply, healthy and appropriate boundaries with the children in both her
communications and non-verbal cues about their father and their third-party providers.”




       15
              930 P.2d 409, 413-14 (Alaska 1996).
       16
              Monette v. Hoff, 958 P.2d 434, 437 (Alaska 1998).
                                           -14­                                      7319
We have affirmed such instructions in the past;17 the superior court did not abuse its
discretion by imposing them in this case.
V.     CONCLUSION
              We AFFIRM the superior court’s order modifying custody.




       17
              See Matthew P. v. Gail S., 354 P.3d 1044, 1050 (Alaska 2015) (finding no
abuse of discretion when superior court allowed father to regain unsupervised visitation
if he “engage[d] with a therapist and show[ed] [the court] . . . that in fact he . . . is getting
or has gotten better”).
                                              -15-                                         7319